Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant's arguments filed August 8, 2022 have been fully considered and they are persuasive. 
The drawings objections have been withdrawn due to the applicant's reasonings and submitted evidence. 
Amendments regarding to 112(a) and 112(b) rejections have been entered. Therefore, these objections have been withdrawn due to the applicant's amendments. 
Claims 1 - 7, 9 - 11 and 13 - 22 are allowed and have been renumbered to claims 1 – 20.
The following is an examiner’s statement of reasons for allowance: 
Upon further consideration, the amended claims are eligible under 35 U.S.C. § 101, because the following claim limitations recite the additional elements that integrate the judicial exception into a practical application at Step 2A prong 2: 
a profile database…
a search-term database…
an employment website…
simultaneously present to the recruiter through the website an interface having a posting section next to a candidate section, wherein the posting section includes the employment posting and the candidate section includes the list of candidates; and 
typographically emphasize, in real-time, the one or more posting keywords where they appear within the employment posting; 
wherein, when the recruiter selects, via a cursor, a selected candidate from the list of candidates in the candidate section, the one or more processors are further configured to visually indicate, in real-time, the posting keywords in the posting section that appear within the candidate profile of the selected candidate.

Thus, these independent claims 1, 19 and 20 limitations render the claims eligible by reciting new limitations that in combination integrates the recited judicial exception into a practical application of the exception by imposing meaningful limits on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception. Thus, these limitations are indicative that the additional elements, either individually or in combination, integrates the exception into a practical application by applying or using the judicial exception in a meaningful way beyond merely directing the limitations into "applying it" to a generic computer component. In which, the pending claims were specifically identified to provide a specific display for computer interfaces, when reciting the meaningful limitations of "simultaneously presenting" an interface having a "posting section next to a candidate section" that have features that can "typographically emphasize" and "visually indicate" in "real-time", the same "posting keywords" that are in the "posting section" and in a "selected candidate profile" (For more information refer to MPEP 2106.04 (d)).  This amounts to more than mere data display and is not an insignificant extra solution activity that in incidental to the overall invention.  The specific manner of display is important/critical to the claimed invention.  

  
Secondly, the closest prior art from the previous action of Muhammedali (WO Pub. No. 2015175652 A1) was not found to explicitly teach the dual posting areas of a “employment posting” section and a “list of candidates” section, while simultaneously presenting the visualization of “typographically emphasize” keywords when a candidate is selected in real time. Therefore, these limitations and its elements were considered novel and non-obvious as the closest art of Sergott (U.S. Pub. No. 20190318317 A1) teaches the “employment posting” and the “list of candidates” sections (refer to Fig. 2; and ¶0061). However, neither the references of Muhammedali or Sergott, alone or in combination, taught the amended limitations previously mentioned. Thus, the examiner concludes that the references fail to teach the claim invention and therefore amended independent claims 1, 19 and 20 and its dependent claims are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu, 7 Reasons Jobscan is More Effective than Word Cloud Tools is pertinent because it is related to applicant tracking system (ATS) in which “Jobscan has brought powerful tech and efficiency to the resume keyword matching process. Explaining “7 ways Jobscan beats word clouds” when it comes to resume optimization, involving words frequency and matching words with recruiters “long list of checks” and “buzzwords”. 
Guo et. al., The AI Behind LinkedIn Recruiter search and recommendation systems is pertinent because it is about unique information retrieval, system, and modeling challenges associated with talent search and recommendation systems such as “LinkedIn Recruiter product, which helps recruiters and hiring managers source suitable talent and enables them to identify “talent pools” that are optimized for the likelihood of making a successful hire.”


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687